DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on November 1, 2021 are entered into the file. Currently, claims 1-3, 5, 7, 10, 12, 17, and 18 are amended; claims 8, 9, 13, 14, and 19-22 are canceled; claims 23-28 are new; resulting in claims 1-7, 10-12, 15-18, and 23-28 pending for examination.

Information Disclosure Statement
As of the mailing date of the office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:
In line 2 of claim 3, “said edge image portion comprising a varying and/or increasing lightness” should read --said edge image portion has a varying and/or increasing lightness--. It is not clear what is meant by an image comprising
In line 2 of claim 5, “said edge image portion comprises a varied transparency” should read --said edge image portion has a varied transparency--. It is not clear what is meant by an image comprising a particular transparency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation reciting “wherein said edge image portion has an irregularly cut convex curve pattern” is indefinite because the claim appears to be referring to two different regions of the film and because it is not clear if this claim is referring to a method by which the edge image portion is graphically manipulated.
First, the instant specification at paragraph [0037] describes an embodiment of the camouflage film wherein the film has an “irregularly cut edge pattern”, which appears to mean that the film’s true edge (201) is cut irregularly, while the boundary (202) between the fully opaque region (printed image portion) and the opacity changing region (edge image portion) is said to have a convex or concave shape. Therefore, the features “irregularly cut” and “convex curve pattern” appear to refer to different edges of the film such that it is not clear how the edge image portion can be said to have an irregularly cut convex curve pattern.
Furthermore, the instant specification at paragraphs [0014]-[0015] describes a method for blending images on the camouflage film into a surrounding environment including obtaining a photograph, irregularly cutting an edge of the image, and modifying the transparency of the image edges. According to this description, the step of “irregularly cut[ting]” the image appears to refer to a method of graphical manipulation of the image, and thus it is unclear what structural features are required by this limitation.
Regarding claim 7, the limitation reciting “a color ink adjacent to said metal ink image” is indefinite because it is not clear if this limitation is meant to read “a color ink image adjacent to said metal ink image” according to paragraphs [0010], [0018], [0029], [0030], [0034], or if the claim is not meant to require the color ink to be printed in a particular image, as in paragraphs [0031], [0037]. Consistent with the current language of the claim, this limitation will be interpreted to mean that the image layer has a color ink in any form, which is adjacent to the metal ink image.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, 23, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 7,102,814).
Regarding claim 1, Hughes teaches an infrared shielding system (10) that can be fabricated as a multi-layered flexible blanket-like structure (16; camouflage flexible multi-layered film) comprising an overlay (22) with a camouflage pattern (20) coating disposed thereon (image layer), an outer metallic cover (18; intermediate layer) next to the overlay, and an inner metallic layer (28; layer) with thermo electric chips (TECs) (30; electrically-powered thermal emitter) (Abstract; Fig. 2; col 3, Ln 33-col 4, Ln 42).
It is noted that the limitations reciting “configured to transmit a thermal radiation through each of said image layer and said intermediate layer” and “configured to provide, with a varied thickness or a varied density of said printed image portion, a deceptive image of an object positioned below said camouflage flexible multi-layered film” are considered functional language related to the intended use of the thermal emitter and the multi-layered film and is accorded limited weight as the language does not further limit the structure of the product. Hughes teaches that the TECs are capable of generating a heat transfer effect by means of current (32) generated by a battery pack (34) and are placed in contact with metallic cover (18) so as to selectively transfer heat to or from the layer (col 4, Ln 18-42; col 5, Ln 6-24). Hughes further teaches that the IR shielding system (10) is capable of providing optical deception and concealment from IR detection (col 3, Ln 27-32; col 3, Ln 55-58).
Hughes teaches that the camouflaged pattern coating (20) may be painted, printed, or otherwise textured (col 3, Ln 44-62). It is noted that the instant claims do not provide any structural limitations to distinguish the two portions of the image layer, thus, the camouflage pattern of Hughes can be arbitrarily differentiated such that a portion of the pattern is considered the printed image portion and another portion of the pattern is considered the edge image portion.
Regarding claim 11, Hughes teaches all of the limitations of claim 1 and further teaches that the outer metallic cover (18; intermediate layer) comprises a thermally conductive material (col 3, Ln 44-50).
Regarding claim 12, Hughes teaches all of the limitations of claim 1 and further teaches that the intermediate layer further comprises an insulation layer (24) adjacent to the outer metallic cover (18), wherein the insulation layer has a low thermal conductivity (col 3, Ln 63-col 4, Ln 3).
Regarding claim 23, Hughes teaches an infrared shielding system (10) that can be fabricated as a multi-layered flexible blanket-like structure (16; flexible film) comprising an overlay (22) with a camouflage pattern (20) coating disposed thereon (image layer) and an inner metallic layer (28) with thermo electric chips (TECs) (30; electrically-powered thermal emitter) (Abstract; Fig. 2; col 3, Ln 33-col 4, Ln 42).
Hughes teaches that the camouflaged pattern coating (20; ink image) may be painted, printed, or otherwise textured (col 3, Ln 44-62), and further illustrates the printed camouflage pattern having a varied density or concentration of ink across the surface of the overlay (Fig. 2).
It is noted that the limitations reciting “configured to transmit an infrared radiation through the image layer” and “configured to selectively block a transmission of the infrared radiation to provide a deceptive thermal signature” are considered functional language related to the intended use of the thermal emitter and the image layer and are accorded limited weight as the language does not further limit the structure of the product. It is noted that the limitations reciting “configured to transmit an infrared radiation” and “configured to selectively block a transmission of the infrared radiation from the electrically powered thermal emitter to provide a deceptive thermal signature of an object positioned below the flexible multi-layered film” are considered functional language related to the intended use of the thermal emitter and the image layer and are accorded limited weight as the language does not further limit the structure of the product. Hughes teaches that the TECs are capable of creating a heat transfer effect (col 4, Ln 18-42) and that the overlay includes strands, fabric, and pieces of material that would inherently be capable of blocking some transmission of IR radiation (col 3, Ln 52-62), thus meeting the claimed limitations.
Regarding claim 27, Hughes teaches all of the limitations of claim 23 above and further teaches that the IR shielding system (10) further comprises an inner metallic layer (28; another layer) having the TECs (30) disposed thereon (Fig. 2; col 5, Ln 6-24).
Regarding claim 28, Hughes teaches an infrared shielding system (10) that can be fabricated as a multi-layered flexible blanket-like structure (16; flexible multi-layered film) comprising an overlay (22) with a camouflage pattern (20) coating disposed thereon (image layer) and an inner metallic layer (28; layer) comprising thermo electric chips (TECs) (30; electrically-powered thermal emitter) (Abstract; Fig. 2; col 3, Ln 33-col 
Hughes teaches that the camouflaged pattern coating (20; ink image) may be painted, printed, or otherwise textured (col 3, Ln 44-62), and further illustrates the printed camouflage pattern having a varied density or concentration of ink across the surface of the overlay (Fig. 2).
It is noted that the limitations reciting “configured to transmit an infrared radiation” and “configured to selectively block a transmission of the infrared radiation from the electrically powered thermal emitter to provide a deceptive thermal signature of an object positioned below the flexible multi-layered film” are considered functional language related to the intended use of the thermal emitter and the image layer and are accorded limited weight as the language does not further limit the structure of the product. Hughes teaches that the TECs are capable of creating a heat transfer effect (col 4, Ln 18-42) and that the overlay includes strands, fabric, and pieces of material that would inherently be capable of blocking some transmission of IR radiation (col 3, Ln 52-62), thus meeting the claimed limitations.

Claims 1, 10, 11, 23, 24, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. (US 2014/0247478)
Regarding claim 1, Bates et al. teaches an infrared camouflage textile (100, 200, 300; camouflage flexible multi-layered film) comprising an emissivity layer (image layer) composed of an emissivity pattern (110) disposed on an emissivity substrate layer (108), a thermal foil layer (106; intermediate layer) arranged next to the emissivity 
It is noted that the limitations reciting “configured to transmit a thermal radiation through each of said image layer and said intermediate layer” and “configured to provide, with a varied thickness or a varied density of said printed image portion, a deceptive image of an object positioned below said camouflage flexible multi-layered film” are considered functional language related to the intended use of the thermal emitter and the multi-layered film and is accorded limited weight as the language does not further limit the structure of the product. Bates et al. teaches that the heating layer is capable of being powered to generate heat in order to alter the apparent temperature of the infrared camouflage textile and to provide a new, deceptive camouflage IR pattern ([0046], [0049], [0055], [0061]). Bates et al. further illustrates the emissivity pattern (110) being provided at a varied density on the surface of the emissivity substrate layer (108) (Figs. 1-3).
Bates et al. teaches that the emissivity pattern (110) can be disposed on the emissivity substrate layer (108) in either a predetermined pattern, such as a camouflage pattern, or a random pattern ([0061], [0084]). It is noted that the instant claims do not provide any structural limitations to distinguish the two portions of the image layer, thus, the emissivity pattern of Bates et al. can be arbitrarily differentiated such that a portion of the pattern is considered the printed image portion and another portion of the pattern is considered the edge image portion.
Regarding claim 10, Bates et al. teaches all of the limitations of claim 1 above and further teaches that the emissivity pattern (110) and the emissivity substrate layer (108) are provided with differing emissivities so as to create an effect wherein the infrared camouflage textile has multiple apparent temperatures [0046]. Bates et al. further teaches that the emissivities of the emissivity pattern and emissivity substrate can be selected according to the heat emitted by the heating layer (104) and can be combined to provide an IR signature that serves to camouflage an object desired to be protected from detection [0061].
It is noted that the limitation reciting “configured to selectively emit thermal radiation conducted to it by said electrically powered thermal emitter” is considered functional language related to the intended use of the ink image and is accorded limited weight as the language does not further limit the structure of the product. The emissivity pattern of Bates et al. is capable of generating an IR signature as a result of heat generated by the heating layer, thus meeting the claimed limitation.
Regarding claim 11, Bates et al. teaches all of the limitations of claim 1 above and further teaches that the thermal foil layer (106; intermediate layer) comprises a thermally conductive material and may be used to uniformly distribute heat generated by the heating layer (104) to the emissivity substrate (108) ([0010], [0055]).
Regarding claim 23, Bates et al. teaches an infrared camouflage textile (100, 200, 300; camouflage flexible multi-layered film) comprising an emissivity layer (image layer) composed of an emissivity pattern (110; ink image) disposed on an emissivity substrate layer (108) and a heating layer (104; electrically powered thermal emitter) connected to a temperature controller via electrical wires (Figs. 1-3, [0050], [0055]). 
It is noted that the limitations reciting “configured to transmit an infrared radiation through the image layer” and “configured to selectively block a transmission of the infrared radiation to provide a deceptive thermal signature” are considered functional language related to the intended use of the thermal emitter and the multi-layered film and is accorded limited weight as the language does not further limit the structure of the product. Bates et al. teaches that the heating layer is capable of being powered to generate heat in order to alter the apparent temperature of the infrared camouflage textile and to provide a new, deceptive camouflage IR pattern ([0046], [0049], [0055], [0061]). Bates et al. further teaches that the IR signature can be adjusted according to the emissivities of the emissivity substrate and emissivity pattern ([0055], [0061]), thus the emissivity layer is capable of selectively blocking transmission of IR radiation.
Regarding claim 24, Bates et al. teaches all of the limitations of claim 23 above and further teaches that the emissivity pattern (110; ink image) can be deposited on the surface of the emissivity substrate layer (108) in a sub-pixel pattern and can be provided with an emissivity suitable to provide a pattern of IR signature that serves to camouflage an object to be protected from detection [0061]. Thus, Bates et al. teaches that the emissivity pattern can have a high emissivity in order to generate an IR signature.
Regarding claim 27, Bates et al. teaches all of the limitations of claim 23 above and further teaches the infrared camouflage textile further comprising a thermal foil 
Regarding claim 28, Bates et al. teaches an infrared camouflage textile (100, 200, 300; camouflage flexible multi-layered film) comprising an emissivity layer (image layer) composed of an emissivity pattern (110; ink image) disposed on an emissivity substrate layer (108), a heating layer (104; electrically powered thermal emitter) connected to a temperature controller via electrical wires, and a thermal foil layer (106; intermediate layer) disposed between the emissivity layer and the heating layer (Figs. 1-3, [0050], [0055]). Bates et al. further illustrates the emissivity pattern being provided at a varied density or concentration on the surface of the emissivity substrate layer (108) (Figs. 1-3).
It is noted that the limitations reciting “configured to transmit an infrared radiation” and “configured to selectively block a transmission of the infrared radiation to provide a deceptive thermal signature of an object positioned below the flexible multi-layered film” are considered functional language related to the intended use of the thermal emitter and the multi-layered film and is accorded limited weight as the language does not further limit the structure of the product. Bates et al. teaches that the heating layer is capable of being powered to generate heat in order to alter the apparent temperature of the infrared camouflage textile and to provide a new, deceptive camouflage IR pattern ([0046], [0049], [0055], [0061]). Bates et al. further teaches that the IR signature can be adjusted according to the emissivities of the emissivity substrate and emissivity pattern ([0055], [0061]), thus the emissivity layer is capable of selectively blocking transmission of IR radiation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 7,102,814) as applied to claim 1 above, and further in view of Brandt (US 1,817,871, previously cited).
Regarding claims 2 and 16, Hughes teaches all of the limitations of claim 1 above but does not expressly teach an opacity of the camouflage pattern coating. However, in the analogous art of devices adapted to disguise or camouflage objects, Brandt teaches a camouflage screen having a camouflage pattern comprising opaque spots (2) on a generally transparent background (1) such that a central portion (printed image portion) of the camouflage screen has a greater opacity than an outer portion (edge image portion) and wherein an opacity gradient decreases towards an outer edge of the screen (Figs. 1-2; p. 1, Ln 65-84; p. 2, Ln 47-57; claims 1 and 4). Brandt teaches setting the opacity of the outer portion of the screen lower in order to allow for partial view of the surrounding environment such that the edge of the camouflage screen blends in with the background (p. 2, Ln 47-52).
Since Hughes teaches that the camouflage pattern is provided in an attempt to conform the IR shielding system to the surrounding environment (col 3, Ln 50-62), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes by setting the opacity of the printed image portion to be greater than the opacity of the edge image portion such that an opacity gradient decreases from the center of the film to the outside edge as taught by Brandt in order to enable the camouflage system to more effectively blend into the surrounding environment. Moreover, it is noted that the instant specification provides the same motivation for varying the opacity of the edge portion of 
Regarding claims 3 and 15, Hughes teaches all of the limitations of claim 1 above but does not expressly teach a lightness of the camouflage pattern coating. However, in the analogous art of devices adapted to disguise or camouflage objects, Brandt teaches a camouflage screen having a camouflage pattern comprising opaque spots (2) on a generally transparent background (1) such that an outer portion (edge image portion) of the camouflage screen has a greater lightness as compared to a central portion (printed image portion), in which light and dark colors are alternately horizontally disposed (Figs. 1-2; claims 5-6). Brandt teaches setting the lightness distribution of the screen as such in order to improve the invisibility of the screen with respect to the surrounding environment, which the reference notes is highly dependent on the screen’s shade and distribution of light and dark zones (p. 2, Ln 27-46).
Since Hughes teaches that the camouflage pattern is provided in an attempt to conform the IR shielding system to the surrounding environment (col 3, Ln 50-62), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes by setting the lightness of the edge image portion to be greater than the lightness of the printed image portion such that a lightness gradient increases from the center of the film to the outside edge as taught by Brandt in order to enable the camouflage system to more effectively blend into the surrounding environment.
Regarding claim 4, Hughes teaches all of the limitations of claim 1 above but does not expressly teach that the edge image portion has an irregularly cut convex 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed camouflage pattern of Cincotti et al. by forming a border between the printed image portion and the edge image portion as an irregular pattern as taught by Brandt in order to reduce the presence of distinct outlines that would reveal the presence of the camouflage system, thus improving the concealment property of the film. Moreover, it is noted that the instant specification provides a similar motivation for forming irregularly cut edges, which is prevent the identification of the presence of a film by edge detection algorithms ([0035]-[0037]).
Regarding claim 5, Hughes teaches all of the limitations of claim 1 above but does not expressly teach a transparency of the camouflage pattern coating. However, in the analogous art of devices adapted to disguise or camouflage objects, Brandt teaches a camouflage screen having a camouflage pattern comprising opaque spots (2) on a generally transparent background (1) such that a central portion (printed image portion) of the camouflage screen has a greater opacity than an outer portion (edge image portion) and wherein an opacity gradient decreases towards an outer edge of the screen (Figs. 1-2; p. 1, Ln 65-84; p. 2, Ln 47-57; claims 1 and 4). Brandt teaches setting the opacity of the outer portion of the screen lower in order to allow for partial view of 
Since Hughes teaches that the camouflage pattern is provided in an attempt to conform the IR shielding system to the surrounding environment (col 3, Ln 50-62), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes by setting the opacity of the printed image portion to be greater than the opacity of the edge image portion such that an opacity gradient decreases from the center of the film to the outside edge as taught by Brandt in order to enable the IR shielding system to more effectively blend into the surrounding environment. Moreover, it is noted that the instant specification provides the same motivation for varying the opacity of the edge portion of the film, which is to allow transmission of the surrounding environment to be transmitted through the transparent regions of the film, causing it to blend [0037].
Regarding claim 6, Hughes teaches all of the limitations of claim 1 above. It is noted that the limitation reciting “wherein said edge image portion is made semi-transparent by following a Gaussian functional form or other functional profile” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113.
Although the limitation requiring that the edge image portion is made semi-transparent by following a particular functional form is a method limitation, Hughes is edge image portion) of the camouflage screen is semi-transparent in that the screen has a progression of decreasing opacity towards its outer periphery and may have local opaque spots in the outer portion while still being largely transparent (Figs. 1-2; p. 1, Ln 65-84; p. 2, Ln 4-26, 47-57; claims 1 and 4). Brandt teaches setting the opacity distribution of the screen as such in order to allow for partial view of the surrounding environment such that the edge of the camouflage screen blends in with the background (p. 2, Ln 47-52).
Since Hughes teaches that the camouflage pattern is provided in an attempt to conform the IR shielding system to the surrounding environment (col 3, Ln 50-62), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Hughes by setting the edge image portion to be semi-transparent as taught by Brandt in order to enable the IR shielding system to more effectively blend into the surrounding environment. Moreover, it is noted that the instant specification provides the same motivation for varying the opacity of the edge portion of the film, which is to allow transmission of the surrounding environment to be transmitted through the transparent regions of the film, causing it to blend [0037].

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 7,102,814) as applied to claims 1 and 23 above, and further in view of Hoffer et al. (US 9,005,741).
Regarding claims 7 and 25, Hughes teaches all of the limitations of claims 1 and 23 above. Although Hughes illustrates a printed image portion of the camouflage pattern coating (20) being provided at a varied density on the surface of the overlay (22) (Fig. 1), the reference does not expressly teach that the printed image portion comprises a metal ink image or that the edge image portion comprises a color ink.
However, in the analogous art of camouflage covers for concealing an object from detection, Hoffer et al. teaches a multi-spectral cloak system comprising a fabric printed with one or more inks to enable the abatement of detection or identification by visible light and infrared responsive devices (Abstract; col 2, Ln 23-39). The fabric may be coated with a metal ink useful for attenuating the electronic signature of an object covered by the cloak system and for dissipating the thermal signature of the object (col 3, Ln 65-col 4, Ln 30). Hoffer et al. teaches that the metal ink coating can be applied at any suitable coating weight (thickness) or density to gain the desired camouflage effect, wherein the coating layers may be overlapped in various patterns or the concentration of pigment may be varied across different layers (col 4, Ln 16-19; col 5, Ln 23-50). The fabric may also be coated with a colored ink useful for attenuating the near infrared (NIR) signature of the object, wherein the color may be selected so as to conform to the intended operating environment (col 4, Ln 31-67). The color ink is said to be applied to the conductive layer formed such that the two layers overlap at various points of contact in order to generate unique signatures (col 5, Ln 9-22). Hoffer et al. teaches that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern coating of Hughes by forming a printed image portion comprising a metal ink image of varied thickness or density and an edge image portion comprising a color ink adjacent to the metal ink image, as taught by Hoffer et al., for the benefit of improving the ability of the IR shielding system to prevent detection of both visual and thermal signatures of an underlying object.

Claims 17, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 7,102,814) as applied to claims 1 and 23 above, and further in view of Cincotti et al. (US 2011/0151191, previously cited).
Regarding claims 17, 18, and 26, Hughes teaches all of the limitations of claims 1 and 23 above but does not expressly teach the IR shielding system further comprising a protective and/or an anti-reflective layer above a surface of the image layer.
However, in the analogous art of camouflage systems providing concealment and deception, Cincotti et al. teaches a camouflage system configured to provide simultaneous visual camouflage and thermal or radar signature suppression, comprising a camouflage pattern layer (14; image layer) in the form of a site-specific image such as an intended operating environment ([0024], [0034], [0052]). Cincotti et al. teaches that the camouflage system may further comprise a laminate layer (16; protective layer) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IR shielding system of Hughes by providing the laminate layer of Cincotti et al. above a top surface of the camouflage pattern coating in order to protect the pattern from color fade caused by ultraviolet light.

Response to Arguments
Response-Specification
The previous objection to the specification is overcome by the amendment to claim 12 in the response filed November 1, 2021.
 
Response-Claim Objections
The previous objections to claims 1, 7, 17, 18, and 22 are overcome by the amendments to claims 1, 7, 17, and 18 and the cancellation of claim 22. However, the previous objections to claims 3 and 5 are maintained in the office action above.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 21 and 22 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are overcome by the cancellation of claims 21 and 22.
The previous rejections of claims 2, 3, 12-14, 21, and 22 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by the amendments to claims 2, 3, and 12 and by the cancellation of claims 13, 14, 21, and 22. However, the previous rejections of claims 4 and 7 are maintained in the office action above.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments with respect to claim(s) 1-18, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dean et al. (US 5,066,019) teaches a thermally emissive weaponry target comprising a plastic film attached to a heating element, wherein the plastic film is provided with an image of a target by applying a high emissivity paint (col 2, Ln 25-53). Dean et al. teaches that the strength of heat emissivity is controlled by varying the density or concentration of the pattern of paint (col 2, Ln 49-59).
Burns (“Protecting Mechanized Forces From Smart Weapon Attack”, copy of reference provided) teaches that, during the Gulf War, the Iraqi army 
Novak et al. (US 2008/0296842) teaches a multi-spectral target apparatus comprising a thermal emitter layer (302) and a thin film (310) having an emissivity coating (310) applied on a surface thereof (Figs. 3A-3B, [0058]-[0060]). Novak et al. teaches that such technology combining thermal infrared technology with realistic visual appearance can be used in camouflage and decoy applications [0089].
Kocabas (EP 3,500,817) teaches a thermal camouflage system comprising a system for precisely controlling thermal radiation emitted from a material via an electrically powered thermal emitter ([0007]-[0009], [0020]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785